I dissent. The proceedings creating the reserve division of the defendant society, which, in effect, scuttled the assessment division, the conversion of approximately 83 per cent. of the reserve fund that had been built up under the old regime and to no portion of which the reserve division was entitled, after such division had abandoned the old and set up the new, are acts which may, in some degree, be mitigated by the alleged threatened bankruptcy, but cannot be justified upon any equitable grounds. *Page 45